Citation Nr: 0830184	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-04 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a bilateral knee condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a left foot condition.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO determined that new and 
material evidence sufficient to reopen previously denied 
claims for service connection for a bilateral knee condition, 
a left foot condition, and a right foot condition had not 
been received.  This case has been advanced on the docket.

In statements received by the RO in May and July 2008, the 
veteran requested cancellation of his scheduled Travel Board 
and Central Office hearings.  


FINDINGS OF FACT

1.  In October 1992, the RO denied service connection for a 
bilateral knee condition, a left foot condition, and a right 
foot condition.  

2.  Evidence received since the RO's October 1992 decision is 
not new and material and does not raise a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's October 1992 decision that denied service 
connection for a bilateral knee condition, a left foot 
condition, and a right foot condition is final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).

2.  The evidence received since the RO's October 1992 denial 
of service connection for a bilateral knee condition is not 
new and material, and the claim for service connection for a 
bilateral knee condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The evidence received since the RO's October 1992 denial 
of service connection for a left foot condition is not new 
and material, and the claim for service connection for a left 
foot condition is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

4.  The evidence received since the RO's October 1992 denial 
of service connection for a right foot condition is not new 
and material, and the claim for service connection for a 
right foot condition is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The foregoing notice requirements were satisfied by a January 
2005 letter.  
Importantly, that letter acknowledged the prior denial of 
service connection for a bilateral knee condition, a left 
foot condition, and a right foot condition, and notified the 
veteran that "new and material" evidence was necessary to 
reopen those issues.  The RO explained to the veteran that 
the necessary evidence must demonstrate that his bilateral 
knee condition and left foot condition were incurred in or 
aggravated by (e.g. related to) his active military service, 
as such evidence was not present at the time of the prior 
final decision.  With respect to his right foot condition, 
the RO specifically stated that because this condition was 
shown to pre-exist service, the evidence must demonstrate 
aggravation during the line of duty.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was informed of the law 
and regulations governing the assignment of disability 
ratings and effective dates in a March 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA's duty to notify has been met.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file.  Neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

The Board also acknowledges that the veteran has not been 
accorded a VA examination pertinent to his claims on appeal.  
However, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of a knee disorder or a left foot 
condition.  Further, while available post-service medical 
records show a diagnosis of bilateral degenerative arthritis 
of the knees, and bilateral plantar spurs of the calcaneus, 
these conditions have in no way been linked to the veteran's 
nine months of active duty.  Additionally, while service 
medical records show that he was found to have a flat right 
foot which pre-existed service, none of the medical evidence 
of record reflects that this condition was aggravated by his 
active duty.  Thus, a remand to accord the veteran an 
opportunity to undergo a VA examination that specifically 
addresses the etiology of the currently-shown bilateral knee 
and foot disabilities is not necessary.  VA's duty to assist 
is not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Likewise, regulation addressing the 
requirement to provide medical examinations applies in the 
context of a claim to reopen, only if new and material 
evidence is presented, which as explained below, has not 
occurred here.  38 C.F.R. § 3.159.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

A.  Bilateral Knee Condition

Evidence of record at the time of the October 1992 RO 
decision reveals no findings or treatment of a knee 
condition.  Consequently, the RO denied service connection 
for a bilateral knee condition.  The veteran did not appeal 
this decision to the Board.  Thus, the RO's decision is 
final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.

By a November 2005 telephone statement to the RO, the veteran 
again raised the issue of entitlement to service connection 
for a bilateral knee condition.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the October 1992 decision, there was no 
medical evidence of a bilateral knee condition, either in 
service or since.  Although the veteran has submitted new 
evidence reflecting a November 2004 diagnosis of bilateral 
degenerative arthritis of the knees, this additional evidence 
in no way suggests an association between his bilateral knee 
condition and his active military duty of more than 55 years 
earlier.

Because the evidence received after the October 1992 decision 
does not provide a link between the veteran's degenerative 
arthritis of the knees and his active service, such evidence 
does not raise a reasonable probability of substantiating the 
claim for service connection for a bilateral knee condition.  
This additional evidence is, therefore, not new and material, 
as contemplated by the pertinent law and regulations, and 
cannot serve as a basis to reopen the veteran's claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

B.  Bilateral Foot Condition

In his November 2005 telephone statement to the RO, the 
veteran raised the issue of entitlement to service connection 
for a bilateral foot condition.  For the sake of clarity, the 
Board will address the left foot and right foot separately.

1.  Left Foot 

At the time of the October 1992 RO decision, service medical 
records were negative for complaints of, treatment for, or 
findings of a left foot condition.  The report of his October 
1947 separation examination indicates normal spine and 
extremities, including feet.  As there was no evidence of a 
left foot condition, the RO denied service connection for a 
left foot condition.  The veteran did not appeal this 
decision to the Board.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

At the time of the October 1992 decision, there was no 
evidence of a left foot condition.  Although the veteran has 
submitted new evidence reflecting a diagnosis of plantar 
spurs of the calcaneus in November 2004, this additional 
evidence does not indicate a relationship between them and 
his active military duty.

Because the evidence received after the October 1992 decision 
does not provide a link between the veteran's plantar spurs 
and his active service, such evidence does not raise a 
reasonable probability of substantiating the claim for 
service connection for a left foot condition.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

2.  Right Foot

Evidence of record at the time of the October 1992 RO 
decision reveals a February 1946 diagnosis of a flat right 
foot not incurred in the line of duty.  The veteran's service 
separation examination, however, showed the feet to be 
normal.  As there was no evidence that this pre-existing 
right foot condition was aggravated by his active duty, the 
RO denied service connection for a right foot condition.  The 
veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.

At the time of the October 1992 decision, there was no 
evidence showing his flat right foot condition was aggravated 
during active military duty.  Likewise, records received 
since that time do not contain such evidence.  

Because the evidence received after the October 1992 decision 
does not reflect that the veteran's flat right foot was 
aggravated during active duty, such evidence does not raise a 
reasonable probability of substantiating the claim for 
service connection for a right foot condition.  This 
additional evidence is, therefore, not new and material, as 
contemplated by the pertinent law and regulations, and cannot 
serve as a basis to reopen the veteran's claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).

Moreover, while recently received records also show right 
foot plantar spurs, there is no suggestion these were related 
to service or the findings noted therein.  Therefore, these 
records, with there findings, may not be considered new and 
material for purposes of reopening the veteran's claim.  


ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a bilateral knee 
condition has not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a left foot condition 
has not been received, the appeal is denied.

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a right foot 
condition has not been received, the appeal is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


